Citation Nr: 1214779	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  00-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to May 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel






INTRODUCTION

The Veteran had active military service from November 1961 to December 1965.

This matter is back before the Board of Veterans' Appeals (Board) following Board Remands in February 2001, July 2003, September 2007, and July 2009.  This matter was originally on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

In November 2011, the Board received from the Veteran's representative a request to remand the case back to the RO.  However, in view of the fact that the Board is granting the full benefit sought on appeal, the Board finds that it may proceed to consider the claim on the merits.  

In June 2008, the Veteran was informed that as a result of his change in benefits, he was paid $29,632.47 more than he was entitled to receive and advised him that his benefits would be withheld until the amount he was overpaid was recouped beginning on September 2008.  In August 2008, the Veteran filed a timely notice of disagreement (NOD) with respect to VA's decision to withhold benefits stating that he did not owe the debt because he had not been able to work since September 1995 due to his service-connected injuries.  A routing and transmittal slip from the Finance Department noted, 

In FAS, please create an 04E transaction and enter $10,453.47 as an overpayment.  For Receivable Reason, use "Other Withholding Adjustment"  For Collection Code, use "Collectible"  For the date range needed in the FAS system, use 09-01-98 TO 02-28-09.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. 38 C.F.R. § 1.911(c)(1) (2011).  In this case, although the Veteran did not request a waiver, he did dispute the creation of the debt and should have been provided an appropriate statement of the case (SOC).  However, since the Board has now granted TDIU effective from August 20, 19998, to May 5, 2005, this issue is now considered moot and a remand of the matter under Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.  


FINDINGS OF FACT

1.  As of August 20, 1998, and continuing thereafter, the Veteran met the schedular criteria necessary for entitlement to TDIU.  

2.  As of August 20, 1998, and continuing thereafter, the Veteran was unemployable due solely to his service-connected disabilities.


CONCLUSION OF LAW

The scheduler criteria for the assignment of TDIU have been met for the period of August 20, 1998, to May 5, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.

Entitlement to TDIU prior to May 6, 2005

The Veteran seeks entitlement to TDIU prior to May 6, 2005.  

Historically, the Veteran, while on a military field maneuver on June 5, 1965, was riding in a 3/4 ton truck when it skidded; and the Veteran was thrown out of the back, landing against a fence post.  There was no loss of consciousness.  The Veteran arrived at the hospital and was admitted following x-rays and physical examination.  Physical examination demonstrated tenderness to palpation and slight deformity of the right scapular region and tenderness and spasm of the right lumbosacral region with point tenderness most marked over the 5th lumbar transverse processes on the right.  The remainder of the physical examination was entirely normal.  X-rays demonstrated fracture through the neck of the right scapula.  X-rays of the spine were interpreted as not demonstrating any fractures.  The Veteran was treated with bed rest and a sling to the right arm.  His hospital course was entirely benign and marked by gradual improvement, during which time he was able to raise his right arm above his shoulder at the time of discharge, on June 21, 1965, 15 days following the injury.  

On July 29, 1965, the Veteran was still complaining of low back pain and pain in the right shoulder.  Impression was post fracture right scapula and chronic lumbar muscle strain.  On August 2, 1965, and August 17, 1965, the Veteran returned with complaints of pain in lower back.  Reevaluation by orthopedic clinic was suggested.  The Veteran returned to unit dispensary on August 24, 1965, with complaints of worsening back pain.  An appointment with the orthopedic clinic was made for August 24, 1965.  X-rays taken on August 24, 1965, revealed a hypertrophic spur developing from the anterior superior aspect of L-3 which was not present on June 7, 1965.  Physical examination showed that the Veteran's back was straight with some muscle spasm of the lumbar region.  The examiner noted that the Veteran claimed to have trouble with deep knee bends which was a classical example of malingering.  X-rays were noted to be negative.  Physical Therapy was ordered to include ice massage and exercises for back.  

The Veteran returned in September 1965 with back and shoulder trouble; in October 1965 with back pain; in November 1965 pain in the lumbar region and in the shoulder area.  

The Veteran was discharged from military service in December 1965.  A December 2, 1965, memo from the battalion surgeon to the commanding officer stated, "As my findings on 17 Aug 65, were non-remarkable, the patient was treated symptomatically with pain relievers and a bed board.  When he obtained no relief from his pain, he was refer[r]ed to orthopedic clinic where a trial of exercises, heat and analgesic were tried for his right shoulder.  When the man returned on sick call several times with persistent complaints of back and shoulder pain he was tho[]roughly re-evaluated by orthopedics (24 Aug 65) with a finding of malingering.  ...  On this basis it is concluded that this man has minimal (if any functional) physical defects, is fit for duty, but persists in his stated inability to perform on a physical basis."

In December 1965, the Veteran filed a claim for service connection for fracture through the neck of upper right scapula and chronic lumbar muscle strain.  In January 1966, service connection for chronic lumbar strain and fracture of the neck of the right scapula was granted and a 10 percent disability evaluation and a noncompensable (zero percent) disability evaluation were assigned, respectively, effective from December 16, 1965. 

On February 4, 1966, the Veteran requested an increased rating for his shoulder condition and noted that he had been laid off work as a stock clerk because he could not meet the job requirements.  The claim was denied in September 1966.  In February 1967, a 20 percent disability rating was assigned for the Veteran's degenerative disc disease between L2 and L3 with traumatic arthritis and impairment of Achilles reflex and sensory changes (formerly diagnosed as chronic lumbar strain) effective from January 19, 1967.  In May 1972, a 40 percent disability rating was assigned for the Veteran's intervertebral disc syndrome, L2 and L3 with traumatic arthritis; and a 10 percent disability rating was assigned for the Veteran's fracture neck of right scapula effective from March 6, 1972.

In March 1975, a Vocational Rehabilitation Board meeting was convened to review the Veteran's request to set aside a previous rehabilitation action.  The Veteran had made application for Chapter 31 benefits to complete the vocational objective of lawyer through the University of Denver.  The Vocational Rehabilitation Board noted that the Veteran was previously in training and completed a Bachelor of Arts Degree under the vocational objective of Employment Interviewer.  In August 1970, the Veteran was declared rehabilitated.  Subsequent to the action of rehabilitation, the Veteran completed a Master of Arts Degree in the area of Secondary Education under Chapter 34.  The Veteran had been employed as a teacher and with a Latin American Research and Service Agency.  The Vocational Rehabilitation Board found that the Veteran was employable in the areas of previous training and the employment was considered to be suitable.  

In January 1978, another Vocational Rehabilitation Board meeting was convened.  The Vocational Rehabilitation Board noted that the Veteran completed a Bachelor of Arts Degree in Behavioral Sciences in August 1970 under the auspices of 37 months of Chapter 31 benefits, and then completed a Master of Arts Degree in Elementary Education via scholarship and Chapter 34 benefits.  The Veteran at that time had one quarter remaining to obtain an LLB Degree.  The Board noted that the Veteran was the holder of a teaching certificate with endorsements in Secondary Sociology and Elementary Education.  He had taught as an elementary school teacher from June 1972 to June 1973 and left that position for higher wages.  He then worked in a social worker position from June 1973 to April 1975 and left that position for higher wages.  He also worked as an adult education teacher from April 1975 to October 1976 and left that job indicating the work had been too strenuous.  The Veteran then worked as a college instructor from October 1976 to June 1977 when his contract expired.  

In March 1984, the Veteran requested a reevaluation of his service-connected back disability.  The Veteran stated that he was unable to sit for longer than three to four hours per day and noted that this was a real problem for him since he was employed in a desk job.  The Veteran stated that his job also required travel to several states that had cold climates that aggravated his disability.  

In September 1984, the Veteran's disability rating for residuals of lumbar spine injury was decreased to 20 percent effective from December 1, 1984.  The Veteran appealed this decision in November 1984 at which time he noted that he was working 40 hours a week.  

In January 1985, the Veteran submitted his VA Form 9, Appeal to the Board of Veterans' Appeals, and noted that he began his employment with the Federal Government in October 1980 and that he had been with the Federal Government a total of four years.  The Veteran also noted that had only been able to keep his job by using sick and annual leave and medication on a regular basis.  The Veteran stated that he used his sick leave as fast as he could accrue it, and then he used annual leave for sick leave.  The Veteran stated that in 1982, he took 104 hours of sick leave and 100 hours of annual leave for sick leave because of low back pain; in 1983 he took 87 hours of sick leave and 120 hours of annual leave as sick leave because of his low back, hip, buttock and leg pain; and in 1984 he took 105 hours of sick leave and 110 hours of annual leave as sick leave because of his pain in his lower back, buttocks, and legs.  The Veteran noted that at that time he had not been with the Federal Government long enough to seek disability retirement, so he had to keep working and live with the pain through medication.

In September 1985, the Board denied higher than a 20 percent disability rating for the Veteran's lumbar spine injury residuals.  

In October 1990, the Veteran requested to be reevaluated for his spinal disc and shoulder conditions.  In December 1990, the RO made the determination that the evidence did not warrant any change in their previous determination as to the back condition.  In December 1990, the Veteran requested that VA consider the modifications that he had to make to his work area so that he could keep his job.  The Veteran stated that he had been employed by the U.S. Department of Education for the prior ten years as a paralegal specialist and that his employer had provided him with a wooden podium to enable him to stand or sit while he worked and a chair in which he could sit or lay back with his feet on his desk so that he could straighten his spine and temporarily relieve the pressure on his lower back.  The Veteran stated that he was able to work full time by using the podium and chair, by taking pain medication throughout the day every day, and by using his sick leave and annual leave just as fast as he accrued it.  

In March 1991, the RO made the determination that the evidence did not warrant any change in their previous determination as to the back condition.  The Veteran appealed this decision.  

In July 1991, the RO made the determination that the evidence did not warrant any change in their previous determination as to the right scapula fracture and the back condition.  

In August 1993, the Board denied an evaluation in excess of 20 percent for the Veteran's lumbar spine injury residuals.  

In May 1996, the Veteran requested reevaluation of his physical disability.  At that time, the Veteran submitted an April 1995 Pain Clinic/Psychology Report.  The Veteran reported that he worked for the Federal Government as an investigator but had been unable to pass the bar exam despite 25 attempts to date and that he retired from the Federal Government in 1995 because of his disability.  The examiner noted that it was not clear if his retirement was related to his chronic back pain or a diagnosis of early onset Alzheimer's disease.    

A September 1995 letter from Dr. Hall notes, 

The general summary was that there was evidence of significant neural cognitive dysfunction at this time.  They felt that it was incompatible with employment.  They felt that if he is eligible for disability income, that his neuropsychological deficits would be compatible with obtaining disability base on his cognitive dysfunction.  They felt that his abnormality was consistent with early dementia which was consistent with my finding.  ...  Diagnosis is dementia most likely early Alzheimer's disease.  It is considered by the full battery of neurological testing that his functioning is incompatible with competitive employment.

In August 1996, the RO increased the disability rating for the Veteran's service-connected lumbar spine disorder to 40 percent, denied an increased evaluation for residuals of right scapula fracture, and denied service connection for bilateral leg pain.

On October 28, 1998, VA received the Veteran's application for TDIU.  The Veteran noted that he last worked full time on November 14, 1995.  Of record is a January 23, 1998, VA Neuropsychological Assessment Report in which the examiner concluded that the Veteran had a diagnosis of cognitive disorder NOS and that formal testing did not support the diagnosis of Alzheimer's dementia.  The examiner noted that the Veteran was significantly impaired only in his ability to reason abstractly and that although his ability to memorize information appeared unimpaired, his test performance suggested that he would be grossly inefficient in organizing his activities and as a result would "forget" how to proceed, particularly in unfamiliar situations.  The examiner noted that the Veteran's difficulty with mastering the novel work requirements was very likely due to this neuropsychological deficit.  Etiology of the dementia was not clear, but the examiner noted that the aging process combined with a history of head trauma and alcohol abuse could result in impairment on neuropsychological testing as seen in this case.

In April 1999, the Veteran underwent VA examination at which time the VA examiner noted that the Veteran had not worked since 1995 when he worked as a claims officer and that he was on disability and retirement based on his back and shoulder.  The examiner opined that the Veteran would be able to work in a sedentary capacity as long as he was free to change positions at frequent intervals.  The examiner noted that the Veteran would have definite weightlifting restrictions and would not be able to lift more than 10 pounds at a time, and that he would not be able to carry baggage back and forth to the airport in a job that required travel.  The examiner opined that the Veteran should be able to work at a desk.  In July 1999, after reviewing the Vocational Rehabilitation Folder, the examiner noted that she still believed that the Veteran was capable of sedentary employment, that his functional range of motion was good, and he was limited mainly by subjective complaints of pain.

In August 1999, the RO denied increased evaluations for the Veteran's lumbar spine and right scapula disabilities and entitlement to TDIU.  The Veteran appealed this decision.

A February 25, 2000, letter from a VA physician noted that the Veteran stated that he had not been able to keep a job because of his severe pain.  The physician noted that the Veteran had successfully completed law school and that efforts were underway so that special arrangements could be made for the Veteran to take the bar examination.  The physician noted that the Veteran's pain, dealing with different pain medicines, and frustration had made it difficult for the Veteran to work.

In February 2001, the Board remanded the case for additional development including having a VA social and industrial survey undertaken and a VA examination conducted.

An October 2002 Social and Industrial Survey noted that on paper, the Veteran was very employable despite his age but that in person, the Veteran was unemployable in presentation with his inability to tolerate sitting or standing in positions for more than an observed 10 minute interval.  The examiner stated that it was his impression that the Veteran was not employable due to his chronic unemployment, fixed disability payments, and obvious cognitive distractions he claimed were due to his back pain.  The Veteran's interview revealed a distracted man who had difficulty in remembering sequential significant life events.

The Veteran underwent VA examinations in October 2002.  The VA orthopedic examiner opined that the Veteran was disabled by his back condition but not his scapula condition.  The examiner stated that although he thought that sedentary work would be difficult for the Veteran due to his increased symptoms with sitting, he did think that there was a potential for the Veteran to work in a limited capacity with significant physical limitations.  The examiner stated that he thought that some work was available to the Veteran, gentle manual labor and things that did not place a lot of stress of his lumbar spine would be reasonable.

The VA neurological examiner noted that the Veteran's entire history was somewhat peculiar.  The Veteran gave a history of leaving all of his jobs because of pain, and yet he returned to fueling airplanes while he was in graduate school.  He likewise held a job for 10 years as a paralegal technical assistant.  Each time he left a job, he said his pain got worse, and yet, with numerous evaluations and numerous physicians evaluating him, he had never had surgery and never seemed to have had aggressive medications beyond Tylenol with codeine.  The examiner noted that the evidence pointed strongly toward a major psychological component as part of the Veteran's pain experience and stated that the history would indicate that the Veteran's chronic pain disorder had caused him intermittent mild occupational impairment.  The examiner noted, however, that of more concern was his strange cognitive performance and that the level of impairment from the cognitive disorder was moderate.  

In July 2003, the Board remanded the case so that any Social Security Administration (SSA) records could be obtained and associated with the claims file.  In that decision, the Board denied an increased rating for the Veteran's service-connected disabilities.  In October 2003, the CAVC vacated that part of the July 2003 Board decision that had denied the increased ratings and remanded those issues for further development.  Pursuant to the Court order, in July 2004, the Board remanded the increased rating issues for development.  In August 2004, the RO issued a Formal Finding on the Unavailability of Social Security Records based on the information from SSA that after an exhaustive search, they were unable to locate the records.  

In a statement received in August 2004, the Veteran noted that he was forced to leave his last job because he could not concentrate, could not remember things, and kept falling down because he was unknowingly overmedicated with propoxophene.

The Veteran underwent VA examinations in July 2005.   The orthopedic examiner noted that because of his service-connected disabilities, his employment activities were limited/restricted - no prolonged sitting or heavy lifting.  The examiner noted that the Veteran's employment situation would require that he change position and posture on a frequent basis.  The examiner noted that the Veteran's problems from the point of view of employability seemed to be less ability to concentrate and depression features which were further delineated by the psychiatrist.  The psychiatric consultant diagnosed the Veteran with pain disorder associated with psychological factors and general medical condition and opined that he did not believe that the Veteran's pain disorder diagnosis would interfere with employment even at a sedentary job with minimal supervision and little interaction with the public.

The Veteran underwent VA examinations in August 2006.  The physician stated, 

Because of the service-connected physical disabilities, and the additional physical disabilities considered in this evaluation as related to the lumbar spine, the Veteran's functional limitation is related mainly to pain.  For example, he has difficulty of sitting because of the pain in the lower back and the neck, he cannot do any heavy lifting because of the back pain and also of the right shoulder pain.  He also cannot do prolonged standing, although that is the most comfortable position for his lower back, but makes the hip pain worse.  Because of these functional limitations, the Veteran's employment activities, are restricted and limited.  He cannot do any prolonged sitting at all.  He can do standing and walking, but on the other hand, the prolonged standing and walking also increases the low back and the hip pain.  The Veteran is on several pain medications, and for all these reasons, the Veteran would not be employable for gainful employment.  ...

The psychiatric consultant noted, 

... After review of the medical records, it seems to me that at the time he was diagnosed as suffering from an organic brain disorder, it was the same time he was taking high doses of Amitriptyline, namely, 200 mg at bedtime as documented in the medical records at Kaiser Permanente.  Amitriptyline is prone to cause impaired cognition and confusion in susceptible individuals in high doses and I suspect that this is what caused the erroneous diagnosis of dementia in the past.  As he is on a much smaller dose of Amitriptyline at the present time, this does not cause any difficulty for him.  As to his employability, for his current situation, I think the psychiatric difficulties are outweighed by the problems he is having with pain.  Nevertheless, I could conceive of him having a part-time position where he stands to accomplish his duties, be it working at a computer or desk and would have frequent rest periods so that he could lie down and relieve his muscle spasms.

In December 2006, the disability rating for the Veteran's right scapula disability was increased to 20 percent effective August 3, 2006.  Service connection was granted for major depressive disorder (MDD) and the combination of MDD and pain disorder was assigned a 30 percent evaluation effective August 3, 2006.  Service connection was also granted for cervical spondylosis, residuals of a left hip contusion, left leg length discrepancy rated as 10 percent, 10 percent, and zero percent, respectively, effective May 6, 2005.  In addition, TDIU was granted effective May 6, 2005.

In September 2007, the Board granted a 60 percent evaluation for the Veteran's intervertebral disc syndrome and a 30 percent evaluation for the Veteran's residuals of a right scapula fracture, both effective from August 20, 1998.

In July 2009, the Board remanded the case for consideration of TDIU prior to May 6, 2005, by the Director of Compensation add Pension Service, in accordance with 38 C.F.R. § 4.16(b).  In a June 2010 Supplemental Statement of the Case, the DRO noted that consideration of entitlement under 38 C.F.R. § 4.16(b) prior to May 6, 2005, was not in order as the rating decision of March 27, 2009, granted a 60 percent evaluation for a lumbar spine disability and a 30 percent evaluation for right scapula fracture with an effective date of August 20, 1998, and that the Veteran met the rating schedule requirements for TDIU from August 20, 1998.  However, the DRO noted that the medical opinion based on evidence prior to May 6, 2005, did not find the Veteran unemployable due to his service-connected disabilities.

In February 2011, the Board requested a medical expert opinion to determine whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability for the period prior to May 6, 2005.  In April 2011, the Board received medical opinion from an expert who, after noting that the Veteran had a myriad of psychiatric and medical problems including dementia and hypertension, stated, "I do not find any indication to believe that the Veteran's service-connected and nonservice-connected musculoskeletal disabilities alone are of sufficient severity to produce unemployability for the period prior to May 6, 2005.  The orthopedic expert noted that an examination record of the Veteran dated in January 1996 as part of an accident progress sheet (Motor Vehicle Accident September 1995) indicated that the Veteran was complaining of back pain but without any significant objective positive findings on examination at that time.  The expert also noted that he found a statement by the Veteran saying that he had a motor vehicle accident in 1995 when he was hit by a car and sustained multiple fractures in the hip and cervical spine with paralysis to the left side, also injury to his lower back.    

In April 2011, the Board asked for clarification concerning the April 2011 medical expert opinion.  Specifically, the Board requested an addendum to the opinion whether the Veteran's service-connected lumbar spine disability standing alone or in concert with his service-connected residuals of right scapula prevented him from security or following a substantially gainful employment without considering or any nonservice-connected disorders during the period from August 20, 1998 through May 5, 2005.  In addition, the Board asked the medical expert to address whether the Veteran's multiple pain medications for his service-connected back disability rendered the Veteran unemployable during the appeal period at issue.

In response, the medical expert opined, 

It is my opinion that this Veteran's service-connected lumbar spine disability standing alone, or in concert with his service-connected residuals of fracture of the right scapula did not prevent him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders during the period from August 20, 1998 through May 5, 2005.  ... Relative to the Veteran's multiple pain medications for his service-connected back disability rendering him unemployable during the appeal period at issue needs to be addressed by an expert in pain management.  I do not have the expertise to render this opinion.

In an October 2011 response to the medical expert opinion, the Veteran noted that he was not hit by a car in 1995, he did not sustain multiple fractures to the hip or cervical spine, and he did not sustain paralysis to the left knee or injury to his back. 

In November 2011, the Board requested a medical expert opinion to include whether the Veteran's multiple pain medications for his service-connected back disability rendered him unemployable during the appeal period at issue.

Also in November 2011, the Veteran submitted additional evidence directly to the Board and requested that his case be remanded to the RO.

In February 2012, the Board received an expert medical opinion which stated in pertinent part, 

Based on the review of the medical records presented to us, ... [t]he patient's service-connected disabilities pertaining to his chronic lumbar pain and shoulder pain is more than likely (greater than 50%) to prevent the Veteran from continuing gainful employment, particularly related to his employment as a teacher.  According to the charts, the patient had many subjective complaints of pain in the low back and legs.  To determine what level of pain each patient should be experiencing based only on their objective data is extremely difficult to conclude, as patients have different pain tolerances and the subjective nature of pain is influenced by individual comorbidities.  The patient in question had evidence of lumbar issues based on MRI studies showing left lumbar disc herniations at L5/S1, causing left S1 foraminal compromise based on reports from the chart.  The degree to which this finding should affect the patient could be debatable.  However, the evidence behind whether or not his service-connected issues prevented him from gainful employment should be viewed in conjunction with the pain medications that were being prescribed to him during the period in question.

The expert went on to state that the Veteran's employment responsibilities as a teacher required him to have a high level of cognition.  It is our opinion that the medications that were prescribed to him could have (more likely than not) affected his cognition to a point where he would be unable to perform his duties at a reasonable level.  

At this point, the Board would like to first point out that the RO assigned August 20, 1998, as the effective date of the increased ratings for the Veteran's lumbar spine disability and right scapula disability to 60 and 40 percent, respectively.  In the March 2009 rating decision, the RO noted that the ratings were increased August 20, 1998, the date of claim for increase.  This was an error.  Although the Veteran's formal application for TDIU was signed on August 20, 1998, it was not received by VA until October 28, 1998.  Nevertheless, as this error is in the Veteran's favor, the Board has no desire to disturb it.  The Board further notes that the Veteran did not meet the scheduler criteria for TDIU until August 20, 1998, when the Veteran's combined evaluation for compensation purposes was 70 percent.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

A TDIU rating is based solely on the level of disability due to service-connected disabilities.  As noted above, as of August 20, 1998, the Veteran was service-connected for residuals of injury to the lumbar spine rated as 60 percent disabling and residuals of fracture to right scapula rated as 30 percent disabling.  The combined evaluation for compensation as of that date was 70 percent; as such, he was eligible as of that date for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2011). 

Moreover, in light of the February 2012 expert medical opinion which found that the medications that were prescribed to him could have (more likely than not) affected his cognition to a point where he would be unable to perform his duties at a reasonable level during the period in question, the Board finds that an award of TDIU is warranted during the entire period on appeal, which is August 20, 1998 to May 5, 2005.  


ORDER

Entitlement to TDIU from August 20, 1998, to May 5, 2005, is granted, subject to the statutes and regulations governing the payment of monetary benefits.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


